Citation Nr: 0738610	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  07-10 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a head injury.  

3.  Entitlement to improved pension benefits.  


REPRESENTATION

Appellant represented by:	Michael J. Kelly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
February 21, 1973, to May 11, 1973, while a member of the 
United States Naval Reserves.  

These matters come to the Board of Veterans' Appeals (Board) 
following an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In September 2007, the appellant testified 
during a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant reports that during basic military training 
(boot camp) at the Naval Recruit Training Command in Great 
Lakes, Illinois, and while under confinement in a military 
jail (brig), he was physically assaulted by another person.  
The assault reportedly resulted in a head injury which 
included bleeding from a head wound.  The appellant contends 
that as a result of this incident he suffers from PTSD and 
also suffers from residual disability associated with the 
head injury.  

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).  

The Board recognizes that the present case, which involves 
allegations of a personal assault (the alleged physical 
assault of the appellant by another person) falls within the 
category of situations in which it is not unusual for there 
to be an absence of service records documenting the events 
about which the appellant complains.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  In this case, a review 
of the claims file reflects that the appellant was notified 
by a June 2005 letter that evidence from other sources could 
help prove his claimed in-service assault stressor.  Examples 
for alternative sources of information to verify the claimed 
stressor were provided.  

The Board notes that a review of the post-service medical 
evidence does not reflect that the appellant has a diagnosis 
of PTSD that is attributable to his ACDUTRA nor has he been 
diagnosed with any residual disability due to any alleged 
head injury.  In particular, a report of VA psychiatric 
evaluation, dated in March 2005, notes that the appellant was 
screened for PTSD and tested positive for symptoms of the 
disorder.  The appellant was noted to have symptoms of PTSD 
related to an experience in the 1970s when he was held up at 
gunpoint soon after one of his brothers was murdered.  An 
April 2005 progress note reflects the appellant's reported 
history of flashbacks to the night his brother was shot by 
his best friend.  The appellant was later threatened by a 
friend of the person who shot his brother.  He reported vivid 
memories of being threatened and feeling jittery when he 
heard loud voices.  

Furthermore, a February 2005 VA mental hygiene clinic note 
reflects the appellant's reported history of multiple head 
injuries.  These injuries were identified by the appellant as 
his being hit over the head with a hammer three times in 1989 
resulting in unconsciousness, hit by a tree limb, hit by a 
truck in 2002 as he was crossing the street, and being 
physically assaulted during basic training which he described 
as having his head slammed into a metal bed frame causing 
bleeding and unconsciousness.  With regard to the incident, 
the appellant reported that he did not press charges against 
his assailant.  

In the appellant's application for compensation and/or 
pension benefits (VA Form 21-526), received by the RO in 
March 2005, the appellant reported that he had claimed or was 
receiving disability benefits from the Social Security 
Administration (SSA).  At the above noted September 2007 
hearing, the appellant's attorney testified that the 
appellant was receiving SSA disability benefits associated 
with a psychiatric disability.  The Board finds in this case 
that the record on which the veteran's SSA disability award 
was based may contain additional relevant evidence with 
respect to his claims for service connection for PTSD and for 
residuals of a head injury.  The Board notes that once VA is 
put on notice that the appellant is in receipt of SSA 
disability benefits, VA has a duty to obtain the records 
associated with that decision.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Thus, the records associated with the 
appellant's SSA disability award should be obtained and 
associated with the claims file.  

With respect to the appellant's claim for nonservice-
connected pension benefits, the Board notes that under the 
provisions of 38 U.S.C.A. § 1521 (West 2002), pension is 
payable to a veteran who served in the active military, 
naval, or air service for 90 days or more during a period of 
war and who is permanently and totally disabled due to 
nonservice-connected disabilities which are not the result of 
the veteran's willful misconduct.  Furthermore, if the 
veteran does not meet the 90-day requirement, pension may be 
warranted if the veteran was discharged or released from 
service prior to the 90-day period because of a service-
connected disability, or at time of discharge the veteran had 
a service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability.  See 38 C.F.R. § 3.3 (2007).  

A veteran is defined as a person who served in the active 
military, naval or air service.  38 C.F.R. § 3.1(d) (2007).  
Active military, naval and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6(a) (2007).  

The Board notes that the appellant's military service was not 
for 90 days and as a naval reservist his basic military 
training is considered to be active duty for training as 
compared to active naval service.  Additionally, the 
appellant is not service-connected for any disabilities.  
Thus, the appellant is currently not a "veteran" under the 
law for purposes of VA pension benefits.  However, in light 
of the possibility of a subsequent grant of service 
connection for PTSD or for residuals of a head injury 
following the above noted development and readjudication of 
those two claims, the appellant could be found to be a 
"veteran" for VA pension purposes.  Furthermore, the 
appellant was released from service due to unsuitability and 
not due to service-connected disability.  The Board is 
otherwise hesitant to find at this time, in light of the 
development above and readjudication of the appellant's 
claims, that the veteran did not have a service-connected 
disability at the time of discharge, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  

Therefore, the Board finds that the appellant's claim for 
nonservice-connected pension benefits is inextricably 
intertwined with his claims for service connection for PTSD 
and for residuals of a head injury.   See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  Hence, it 
follows that, any Board action on the claim for nonservice-
connected pension benefits would, at this juncture, be 
premature.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve VA of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, VA should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

In view of the forgoing, the case is REMANDED for the 
following action:

1.  Any records pertaining to the 
appellant's claim for disability benefits 
from SSA, to include the decision itself 
and the medical records relied upon in 
reaching the decision, should be 
obtained.  All records and/or responses 
received should be associated with the 
claims file.  All procedures set forth in 
38 C.F.R. § 3.159(c)(2) pertaining to 
requests for records from Federal 
facilities must be followed.  Likewise, 
all notice procedures as set forth in 
38 C.F.R. § 3.159(e)(1), for identified 
records that are not obtained must be 
followed.  

2.  After undertaking any other 
development deemed appropriate, the 
claims on appeal should be re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If the benefits sought 
are not granted, the appellant and his 
attorney should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by VA.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


	(CONTINUED ON NEXT PAGE)







handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


